                                    Case: 18-14388          Doc: 56       Filed: 01/19/21      Page: 1 of 11




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      WESTERN DISTRICT OF OKLAHOMA


                In Re:                                                          §
                                                                                §
                Melody Nakina Lewis                                             §    Case No. 18-14388
                                                                                §
                                                       Debtor                   §

                                                       TRUSTEE’S FINAL REPORT (TFR)

                          The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                10/18/2018. The undersigned trustee was appointed on 10/18/2018.

                          2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                       3. All scheduled and known assets of the estate have been reduced to cash, released to
               the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
               pursuant to 11 U.S.C. § 554 except that the trustee reserves, pursuant to 11 U.S.C. section
               554(c), the estate’s interest in the following: Asset #8 (Personal injury claim-transvaginal mesh
               product) The filing of the Trustee’s Final Report shall not be deemed an abandonment of the
               estate’s interest in this asset. An individual estate property record and report showing the
               disposition of all property of the estate is attached as Exhibit A.
m-transvaginal mesh product)
                       4. The trustee realized gross receipts of                   $        17,018.00

                                              Funds were disbursed in the following amounts:

                                              Payments made under an interim                             0.00
                                              disbursement
                                              Administrative expenses                                5,692.50
                                              Bank service fees                                          0.00
                                              Other payments to creditors                                0.00
                                              Non-estate funds paid to 3rd Parties                       0.00
                                              Exemptions paid to the debtor                              0.00
                                              Other payments to the debtor                               0.00
                                                                            1
                                              Leaving a balance on hand of              $           11,325.50



           UST Form 101-7-TFR (5/1/2011) (Page: 1)
                             Case: 18-14388                   Doc: 56            Filed: 01/19/21                Page: 2 of 11




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 01/14/2020 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                  7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $2,451.80. To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $0.00 as interim compensation and now requests a sum of
      $2,451.80, for a total compensation of $2,451.802. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
      reimbursement for expenses of $310.30, for total expenses of $310.302.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 01/19/2021                                      By:/s/KEVIN M. COFFEY
                                                                Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
            2
              If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                         Page:       1
                                                           Case: 18-14388                Doc: 56          Filed: 01/19/21              Page: 3 of 11
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
                                                                                                                                                                                                          Exhibit A
Case No:              18-14388                          SAH             Judge:        Sarah A. Hall                                Trustee Name:                      KEVIN M. COFFEY
Case Name:            Melody Nakina Lewis                                                                                          Date Filed (f) or Converted (c):   10/18/2018 (f)
                                                                                                                                   341(a) Meeting Date:               11/20/2018
For Period Ending:    01/19/2021                                                                                                   Claims Bar Date:                   01/14/2020


                                    1                                                2                            3                             4                          5                             6

                         Asset Description                                         Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                            Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                   Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                               Assets
                                                                                                           and Other Costs)

  1. Household goods and furnishings                                                           100.00                       0.00                                                       0.00                        FA
  2. Clothes                                                                               1,000.00                         0.00                                                       0.00                        FA
  3. Jewelry                                                                                     0.00                       0.00                                                       0.00                        FA
  4. Security Deposit-OG&E                                                                     200.00                       0.00                                                       0.00                        FA
  5. Security Deposit-ONG                                                                      150.00                       0.00                                                       0.00                        FA
  6. Security Deposit-rental unit                                                              700.00                       0.00                                                       0.00                        FA
  7. Security Deposit-Oklahoma utilities                                                       180.00                       0.00                                                       0.00                        FA
  8. Personal injury claim-transvaginal mesh product (u)                                  50,000.00                    30,000.00                                                17,018.00                          FA


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                      $52,330.00                   $30,000.00                                               $17,018.00                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  10/15/2019: Notified of personal injury settlement; Request notice to file claims; App to hire Harris & Coffey filed (doc 24)
  10/30/2019: Order employing attorney entered (doc. 28)
  12/26/2019: Trustee filed objection to Debtor's claim of exemption in personal injury settlement (doc. 32)
  01/03/2020: NDR withdrawn
  01/16/2020: motion to compromise with Debtor filed (doc. 34)
  02/11/2020: Order entered granting motion to compromise; Objection to exempt property resolved (doc. 40)
  06/24/2020: Trustee is currently waiting to receive settlement from personal injury claim
  09/18/2020: Received settlement check
  10/01/2020: Attorney fee application filed (doc. 48)
  10/23/2020: Order granted re: attorney fees (doc. 51)
  11/19/2020: Request for court costs




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                            Page:   2
                                                           Case: 18-14388        Doc: 56         Filed: 01/19/21            Page: 4 of 11

Initial Projected Date of Final Report (TFR): 10/18/2021         Current Projected Date of Final Report (TFR): 10/18/2021                   Exhibit A




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                                           Case: 18-14388            Doc: 56           Filed: 01/19/21             Page: 5 of 11
                                                                                           FORM 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-14388                                                                                               Trustee Name: KEVIN M. COFFEY                                             Exhibit B
      Case Name: Melody Nakina Lewis                                                                                         Bank Name: Axos Bank
                                                                                                                    Account Number/CD#: XXXXXX1241
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX0467                                                                                Blanket Bond (per case limit): $7,478,000.00
For Period Ending: 01/19/2021                                                                               Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   09/18/20             8          JLG BSC Qualified Settlement Fund         Settlement funds from personal                         1242-000                $17,018.00                                $17,018.00
                                                                             injury case
                                                                             This amount represents
                                                                             bankruptcy estates share. See
                                                                             Motion to compromise and
                                                                             Order (docs. 34 and 40)
   10/28/20           2001         KEVIN M. COFFEY                           payment of Attorney's fee-                             3110-000                                      $5,692.50           $11,325.50
                                   435 N WALKER AVE SUITE 202                Trustee's firm, per 10-28-20
                                   OKLAHOMA CITY, OK 73102                   Order [doc. 52]


                                                                                                              COLUMN TOTALS                                 $17,018.00            $5,692.50
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                      $17,018.00            $5,692.50
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                           $17,018.00            $5,692.50




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $17,018.00            $5,692.50
                                                                                                                                                                    Page:     2
                                          Case: 18-14388                Doc: 56      Filed: 01/19/21      Page: 6 of 11


                                                                                                                                                                     Exhibit B
                                                                                              TOTAL OF ALL ACCOUNTS
                                                                                                                                                NET             ACCOUNT
                                                                                                              NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                           XXXXXX1241 - Checking                                                  $17,018.00               $5,692.50            $11,325.50
                                                                                                                  $17,018.00               $5,692.50            $11,325.50

                                                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                    transfers)            to debtors)
                                           Total Allocation Receipts:                            $0.00
                                           Total Net Deposits:                               $17,018.00
                                           Total Gross Receipts:                             $17,018.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                            Page Subtotals:                                                 $0.00                $0.00
                                   Case: 18-14388              Doc: 56         Filed: 01/19/21       Page: 7 of 11

                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-14388                                                                                                              Date: January 19, 2021
Debtor Name: Melody Nakina Lewis
Claims Bar Date: 1/14/2020


Code #     Creditor Name And Address          Claim Class       Notes                                    Scheduled          Claimed             Allowed
           Kevin M. Coffey                    Administrative                                                 $0.00         $2,451.80           $2,451.80
100        435 N. Walker, Suite 202
2100       Oklahoma City, Ok 73102




           Kevin M. Coffey                    Administrative                                                 $0.00           $310.30             $310.30
100        435 N. Walker, Suite 202
2200       Oklahoma City, Ok 73102




           KEVIN M. COFFEY                    Administrative                                                 $0.00         $5,692.50           $5,692.50
100        435 N WALKER AVE SUITE 202
3110       OKLAHOMA CITY, OK 73102                              Attorney fee application (doc. 48)
                                                                Order granted 10-23-20 (doc. 51)




5          Internal Revenue Service           Priority                                                       $0.00         $3,405.59           $3,405.59
280        Po Box 7346
5800       Philadelphia Pa 19101-7346




1          Ian''s Enterprise, Llc             Unsecured                                                      $0.00        $38,429.42          $38,429.42
300        9450 Sw Gemini Dr. #39525
7100       Beaverton, Or 97008




2          Oklahoma Tax Commission            Unsecured                                                      $0.00        $10,764.25          $10,764.25
300        General Counsel''s Office
7100       100 N. Broadway Ave., Suite 1500
           Oklahoma City, Ok 73102


3          Mercy Virtual Business Office      Unsecured                                                      $0.00         $2,478.81           $2,478.81
300        1730 E Portland St
7100       Springfield, Mo 65804-1311




4          Oklahoma Natural Gas               Unsecured                                                      $0.00           $605.55             $605.55
300        4901 N. Santa Fe Ave.
7100       Okc Ok 73118




5          Internal Revenue Service           Unsecured                                                      $0.00       $181,112.74         $181,112.74
300        Po Box 7346
7100       Philadelphia Pa 19101-7346




                                                                             Page 1                              Printed: January 19, 2021




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                                    Case: 18-14388             Doc: 56          Filed: 01/19/21   Page: 8 of 11

                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-14388                                                                                                           Date: January 19, 2021
Debtor Name: Melody Nakina Lewis
Claims Bar Date: 1/14/2020


Code #     Creditor Name And Address          Claim Class        Notes                                Scheduled           Claimed            Allowed
6          Directv, Llc                       Unsecured                                                   $0.00           $417.44            $417.44
300        By American Infosource As Agent
7100       4515 N Santa Fe Ave
           Oklahoma City, Ok 73118


7          Atlas Acquisitions Llc             Unsecured                                                   $0.00         $2,216.62           $2,216.62
300        294 Union St.
7100       Hackensack, Nj 07601




8          Ashley Funding Services, Llc       Unsecured                                                   $0.00             $70.00             $70.00
300        Resurgent Capital Services
7100       Po Box 10587
           Greenville, Sc 29603-0587


9          Oklahoma Gas And Electric          Unsecured                                                   $0.00         $1,372.64           $1,372.64
300        Po Box 321
7100       Okc Ok 73101




2          Oklahoma Tax Commission            Unsecured                                                   $0.00           $273.75             $273.75
380        Office Of The General Counsel
7400       100 N Broadway Ave, Suite 1500
           Oklahoma City Ok 73102


5          INTERNAL REVENUE SERVICE           Unsecured                                                   $0.00        $20,539.49          $20,539.49
380        PO BOX 7317
7400       PHILADELPHIA, PA 19101-7317




5          Internal Revenue Service           Secured                                                     $0.00         $2,230.00           $2,230.00
400        Po Box 7346
4300       Philadelphia Pa 19101-7346




           Case Totals                                                                                    $0.00       $272,370.90         $272,370.90
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                         Printed: January 19, 2021




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
                         Case: 18-14388          Doc: 56     Filed: 01/19/21       Page: 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 18-14388
     Case Name: Melody Nakina Lewis
     Trustee Name: KEVIN M. COFFEY
                         Balance on hand                                               $                 11,325.50

               Claims of secured creditors will be paid as follows:

                                                             Allowed            Interim
                                                             Amount of          Payment to        Proposed
       Claim No. Claimant                     Claim Asserted Claim              Date              Payment
                      Internal Revenue
       5              Service                $      2,230.00 $        2,230.00 $           0.00 $            0.00
                 Total to be paid to secured creditors                                 $                     0.00
                 Remaining Balance                                                     $              11,325.50


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant                Total Requested   to Date          Payment
       Trustee Fees: Kevin M. Coffey                     $       2,451.80 $             0.00 $           2,451.80
       Trustee Expenses: Kevin M. Coffey                 $         310.30 $             0.00 $             310.30
       Attorney for Trustee Fees: KEVIN M.
       COFFEY                                            $       5,692.50 $          5,692.50 $              0.00
                 Total to be paid for chapter 7 administrative expenses                $                 2,762.10
                 Remaining Balance                                                     $                 8,563.40


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
                        Case: 18-14388             Doc: 56    Filed: 01/19/21     Page: 10 of 11




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $3,405.59 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                        of Claim            to Date          Payment
     5                    Internal Revenue Service        $      3,405.59 $             0.00 $          3,405.59
                 Total to be paid to priority creditors                                 $               3,405.59
                 Remaining Balance                                                      $               5,157.81


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $237,467.47 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 2.2 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                        of Claim            to Date          Payment
     1                    Ian''s Enterprise, Llc          $     38,429.42 $             0.00 $            834.69
                          Oklahoma Tax
     2                    Commission                      $     10,764.25 $             0.00 $            233.80
                          Mercy Virtual Business
     3                    Office                          $      2,478.81 $             0.00 $             53.84
     4                    Oklahoma Natural Gas            $        605.55 $             0.00 $             13.15
     5                    Internal Revenue Service        $    181,112.74 $             0.00 $          3,933.78
     6                    Directv, Llc                    $        417.44 $             0.00 $              9.07
     7                    Atlas Acquisitions Llc          $      2,216.62 $             0.00 $             48.15
                          Ashley Funding Services,
     8                    Llc                             $         70.00 $             0.00 $              1.52




UST Form 101-7-TFR (5/1/2011) (Page: 10)
                        Case: 18-14388        Doc: 56      Filed: 01/19/21      Page: 11 of 11




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Oklahoma Gas And
     9                    Electric                   $         1,372.64 $              0.00 $             29.81
                 Total to be paid to timely general unsecured creditors               $                5,157.81
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $20,813.24 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Oklahoma Tax
     2                    Commission                 $           273.75 $              0.00 $              0.00
                          INTERNAL REVENUE
     5                    SERVICE                    $        20,539.49 $              0.00 $              0.00
                 Total to be paid to subordinated unsecured creditors                 $                     0.00
                 Remaining Balance                                                    $                     0.00




UST Form 101-7-TFR (5/1/2011) (Page: 11)
